DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action on the merits of the communication filed on October 16, 2018.
Claims 1-20 are currently pending.
Claims 1, 19, and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, this claim recites the limitation “the prompt to transmit action information.”  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 13-14, these claims recite the limitation “the agenda.”  There is insufficient antecedent basis for this limitation in the claims.

Regarding Claim 15, this claim recites the limitation “the action information.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites a judicial exception at Step 2A, Prong 1.  The claim recites a process for managing tasks involving multiple parties, which is a method of organizing human activity and is an abstract idea. The abstract idea is described by the limitations:
A method for generating an action based on a first task, the method comprising…
at a time that corresponds to the milestone, determining a milestone status;
based on the milestone status, displaying a prompt for generating the action, wherein:
	the displayed prompt includes:
		identifying information for the first task; and
		identifying information for eligible action participants, wherein the eligible action participants include at least a subset of the group members;
receiving an indication of selected eligible action participants; and
transmitting, to the selected eligible action participants, action information corresponding to the action.

The identified limitations as a whole describe determining a milestone status, displaying a prompt for generating an action based on the milestone status, receiving a selection of eligible action participants, and transmitting action information to the selected participants.  They are steps that would ordinarily be carried out by a human office assistant, or the like, and describe a process of managing relationships or interactions between people.  The specification states that the disclosed invention “relates generally to generating actions involving multiple parties and, more particularly, to displaying a prompt for generating an action,” where the methods and systems may “reduce the extent of input required from a user (e.g., by leveraging stored information about projects, tasks, members, and/or content), to improve the efficiency with which actions are managed.”  See Specification, par. [0002] and [0006].  However, the recited steps are those that would ordinarily be carried out by a human office assistant, whose very purpose is to “reduce the extent of input required from a user” such as a project manager and/or other human entities involved in a project.  In practice, a human office assistant would leverage stored information in the form of calendars, charts, and other documents, and would operate to improve the efficiency by which actions are managed in an office and/or project setting by performing administrative tasks.  For example, i.e. information regarding the task and eligible action participants, are those that would ordinarily be stored in paper documents that are managed by and/or accessible to a user.  The step of transmitting action information represents the human activity of disseminating task information to task performers, which is a longstanding practice that is also carried out using manual communication techniques.  Viewed as a whole, the limitations are recited so broadly that they cannot be distinguished from ordinary human behaviors and/or interactions that occur while managing tasks involving multiple parties.
The claim therefore recites a judicial exception. 
The claim is directed to a judicial exception at Step 2A, Prong 2.  The claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The additional elements are described by the limitations:
at a computing device:
receiving a definition of a group that includes identifying information for a plurality of group members associated with a group activity;
storing, by a storage device, the definition;
receiving first task information for the first task that corresponds to the group, wherein the first task information includes a milestone that corresponds to the first task and identifying information for the first task;
storing, by the storage device, the first task information;

The phrase “at a computing device” indicates that the method as a whole is carried out at a computer device.  However, this feature is recited at a high level of 
The remaining additional elements (i.e., “receiving a definition…,” “storing… the definition,” “receiving first task information…,” and “storing… the first task information”) are recited at a high level of generality and amount to mere data-gathering, which is a form of insignificant extra-solution activity.  The recited steps amount to necessary data gathering, since all uses of the identified abstract idea would require collecting data regarding group members and tasks associated with a current project.  These features are also recited at a high level of generality, as the claim does not provide any details regarding the storage device itself or its corresponding functions of receiving and storing information.  The addition of mere data-gathering steps is not enough to add meaningful limitations to an abstract idea.  See MPEP 2106.05(g).
Considered as an ordered combination, the claim merely sets forth the idea of a solution or outcome, as opposed to a particular solution to a problem or a particular way to achieve a desired outcome.  The specification states, 
As a milestone associated with a task approaches a current point in time (e.g., is approaching or has passed without an indication of completion), it may be beneficial for people associated with the task to have a meeting to discuss task status. However, scheduling a meeting 
In light of these teachings, the problem sought to be solved can be reasonably construed as the need to reduce the amount of user input and time required to arrange for an action to occur, for which the proposed solution is a means for automatically and/or semi-automatically generating an action based on information associated with a task.  Viewed as a whole, the claim merely sets forth the idea of collecting and storing certain required information on a computer prior to carrying out the ordinary human activity of tracking a task milestone and transmitting action information based on the milestone status.  The claim does not describe, for example, the particular way in which computer, database, and/or display interactions are manipulated in order to achieve the desired result.  Therefore, while the identified additional elements represent the addition of insignificant extra-solution activity as discussed above, they also represent the use of a computer in its ordinary capacity to receive, store, or transmit data or simply adding a general purpose computer after the fact to an abstract idea, which amounts to nothing more than mere instructions to apply the abstract idea using a computer and does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).
The claim is therefore directed to a judicial exception.

As discussed above with respect to the practical application inquiry, the recitation to perform the method at a computing device represents nothing more than mere instructions to “apply it.”  The same analysis applies here, as mere instructions to apply an abstract idea on a computer does not describe significantly more than the abstract idea itself.
The remaining additional elements amount to insignificant extra-solution activity.  As currently recited, these elements require receiving and storing data on a storage device at a high level of generality.  The courts have recognized such functions as receiving and transmitting data over a network and storing and retrieving data in memory are well-understood, routine, and conventional functions when claimed in a generic manner, as they are here.  See MPEP 2106.05(d)(II).  Considered as a whole, merely adding well-understood activity to an abstract idea is not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-3, these claims further narrow the concept of identifying eligible action participants associated with the task, which is part of the identified abstract idea as discussed for Claim 1.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 4-6, these claims describe the concept of identifying, displaying, and transmitting eligible content items corresponding the group, which is part of the identified abstract idea of managing tasks involving multiple parties.  The recited limitations merely set forth additional steps of managing relationships or interactions between people.  For example, it is a conventional business practice to store, access, and distribute project documents to individuals based on their group, role, assignments, etc.  The display of the content items in the prompt amounts to mere human communication as discussed for Claim 1, where the claim fails to provide any details regarding the computer implementation of such ordinary human activities.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 7-10, these claims describe the concept of updating the action based on detected changes, which describes additional steps of managing tasks involving multiple parties and is part of the abstract idea.  These claims once again fail to provide any details regarding the technical implementation of the abstract idea, but instead recites steps that amount to manual tasks that are ordinarily carried out by a human, such as an office assistant. 
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Claim 11, this claim describes the relationships between tasks, which is part of the abstract idea.
This claim does not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 11-14, these claims describe the concept of generating an agenda based on various task information, which is an additional step of managing interactions between people and is part of the abstract idea.
While the claims recite “automatically” generating the agenda, this recitation amounts to nothing more than mere instructions to apply the abstract idea on a computer, which is not enough to integrate the abstract idea into a practical application or provide significantly more.

Regarding Claims 15-16, these claims describe ancillary functions of storing data associated with action and amount to insignificant extra-solution activity, which is not enough to integrate the abstract idea into a practical application.
The data-gathering require nothing more than receiving and storing data on a storage device at a high level of generality.  The courts have recognized such functions as receiving and transmitting data over a network and storing and retrieving data in memory are well-understood, routine, and conventional functions when claimed in a generic manner, as they are here.  See MPEP 2106.05(d)(II).

Claims 17-18, these claims describe additional features of tracking tasks, which is part of the abstract idea.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 19-20, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.  While Claim 19 adds limitations to “a computer-readable medium” and Claim 20 adds limitations to “an electronic device,” these elements are recited at a high level of generality and amount to mere instructions to apply the abstract idea on a computer.  As in Claim 1, the instant claims fail to provide any details regarding the particular functions of the computer devices themselves, and instead add certain generic components after the fact to an abstract idea.  These elements are not enough to integrate the abstract idea into a practical application or provide significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”).
Regarding Claim 1, Klemm discloses techniques and systems for managing enterprise communications, including structuring meetings in accordance with one or more business rules, policies, and/or requirements (par. [0001]-[0003]), which is in the same field of endeavor as the claimed invention, and teaches:
receiving a definition of a group that includes identifying information for a plurality of group members associated with a group activity (par. [0023], definition, creation, and administration of a database management system, where, par. [0068], data is communicated, i.e. “received,” via links; par. [0043]-[0044], data includes user calendar information and enterprise information, e.g., user profiles, roles, and preferences such as user identifier, user name, location, address, contact electronic addresses for a variety of media, sessions in which the user is a participant and/or invitee, session related information);
storing, by a storage device, the definition (par. [0043]-[0044], storing user schedules on the calendar server or in the database, and storing enterprise information ;
[…] displaying a prompt for generating the action (par. [0046] and [0055]-[0056], in response to receiving requests to configure or otherwise detecting a meeting instance, displaying an interface, e.g. Fig. 2, that interacts with a meeting organizer to determine and/or collect relevant information about the meeting), wherein:
	the displayed prompt includes:
		identifying information for the first task (par. [0056] and Fig. 2, providing the meeting organizer with a list of possible meeting purposes with a wildcard to receive a user inputted purpose); and
		identifying information for eligible action participants, wherein the eligible action participants include at least a subset of the group members (par. [0059] and Fig. 2, displaying a subset of all possible meeting invitees that are required to attend the meeting);
receiving an indication of selected eligible action participants (par. [0059], receiving a selection of one or more invitees from the subset); and
transmitting, to the selected eligible action participants, action information corresponding to the action (par. [0064], automatically configuring, generating, and sending invitations to each invitee based on the meeting organizer provided information and enterprise rule requirements).
Klemm does not explicitly teach the features of receiving and storing task information including a milestone, and displaying the prompt based on a determined milestone status.

receiving first task information for the first task that corresponds to the group, wherein the first task information includes a milestone that corresponds to the first task and identifying information for the first task (par. [0004] and [0028], entering into the project planning database all design data and tasks associated with a team of individuals, including start and end dates, linking activities together, and listing the required resource for a task);
storing, by the storage device, the first task information (par. [0008], storing the project plan and the design data in a database; par. [0016] and Fig. 1-2, receiving user input to the project planner and the central database);
at a time that corresponds to the milestone, determining a milestone status (par. [0008], monitoring work being performed on the tasks through a computerized network utilizing time parameters within encryption keys and tracking progress, e.g. completion status, overdue tasks, and tasks being ignored, based on the monitoring);
based on the milestone status, displaying a prompt for generating the action (par. [0008], automatically notifying resources of corresponding task responsibilities and associated due dates based on the monitoring; par. [0023], searching the network for additional resources to complete the task automatically if the 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Klemm to include those of Swanke because doing so would have been a simple substitution of one known element for another to yield predictable results.  As demonstrated above, Klemm discloses displaying a prompt for generating an action based on stored information for a plurality of group members associated with a group activity, where the prompt is displayed based on a detected stimulus, such as an attempt by a meeting organizer to set up a meeting on his or her electronic calendar, identifying a meeting already set up by a meeting organizer, and the like.  The only difference between Klemm and the claimed invention is the trigger for displaying the prompt – that is, displaying an action prompt based on a task milestone reaching a particular status – which is taught by Swanke.  Since each element and its corresponding function are shown in the prior art, albeit in separate references, the difference between the claimed invention and the prior art rests not in any individual element or function, but in the combination – that is, the substitution of Swanke’s trigger for displaying a notification, i.e. milestone status, for that of Klemm, i.e. user input or electronic calendar.  One of ordinary skill would have recognized that the results of this substitution were predictable such that the stimulus for displaying the interface of Klemm is the determined milestone status of Swanke.  Thus, the simple substitution of one known element for another yielding predictable results renders the claim obvious.

Claim 2, Klemm and Swanke teach the method of Claim 1 as discussed above, and further teach:
wherein the first task information identifies at least one group member associated with the first task and the eligible action participants include the at least one group member (Klemm, par. [0059], as discussed for Claim 1; Swanke, par. [0018] and [0021], each key includes the team members name, the start date of a task, the end date of the task, and the tool or resource (target) to which the key provides access).
Since Klemm describes organizing tasks based on enterprise rules including storing all enterprise information such as user roles and responsibilities in a database, and Swanke describes storing information including both task information and team member information, it would have been recognized that the combination of references renders obvious the feature that the eligible participants include a group member identified in the task information.  One of ordinary skill would have recognized that the claimed invention is merely a combination of existing elements as discussed for Claim 1.

Regarding Claim 3, Klemm and Swanke teach the method of Claim 2 as discussed above.
Klemm further teaches:
wherein the eligible action participants are determined in accordance with access parameters defined for group members (par. [0045], rules regulate, require, 

Regarding Claim 4, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the definition of the group includes one or more content items corresponding to the group (par. [0045] and [0061], required and optional meeting media and multimedia materials (e.g., exhibit, video, and document)).

Regarding Claim 5, Klemm and Swanke teach the method of Claim 4 as discussed above.
Klemm further teaches:
further comprising determining one or more eligible content items that are a subset of the content items corresponding to the action and wherein the displayed prompt includes the one or more eligible content items (par. [0061], providing the meeting organizer with required and/or recommended information (e.g., documents, attachments, exhibits, and the like) for the meeting).

Regarding Claim 6, Klemm and Swanke teach the method of Claim 5 as discussed above.
Klemm further teaches:
wherein transmitting the action information to the selected eligible action participants includes automatically transmitting eligible content items (par. [0064], invitations include mandatory and selected optional attachments and mandatory, suggested, and/or optional meeting preparatory materials (e.g., documentation, training documents, and the like)).

Regarding Claim 7, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the action is updated based on a detected change of a status of one or more of the selected eligible action participants (par. [0064], modifying the meeting based on schedules of meeting invitees (which is provided by the scheduling assistant) and the availability of other required and/or selected enterprise (inanimate) resources).

Regarding Claim 8, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
in response to detecting a change of status of one or more action participants, displaying a prompt to transmit updated action information (par. [0064], notifying the meeting organizer if resources are unavailable).

Claim 9, Klemm and Swanke teach the method of Claim 1 as discussed above.
Swanke further teaches:
wherein the action is updated based on a detected change of the milestone status (par. [0032], automatically update project plan based on completed task, including automatically notifying users).

Regarding Claim 10, Klemm and Swanke teach the method of Claim 1 as discussed above.
Swanke further teaches:
wherein the prompt to transmit action information is updated based on a detected change of the milestone status (par. [0032], automatically update project plan based on completed task, including automatically notifying users).

Regarding Claim 15, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the action information includes an action parameter determined based on stored action preference data (par. [0045], stored enterprise rules for scheduling).

Regarding Claim 17, Klemm and Swanke teach the method of Claim 16 as discussed above.

wherein determining the milestone status includes determining at least one of a rate of execution of the first task, an amount of time remaining before the milestone, or an amount of time that has passed since the milestone (par. [0025], scheduling a meeting when the project has fallen behind by a certain amount).

Regarding Claim 19, Klemm teaches:
A non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a server system, the one or more programs comprising instructions (par. [0021] and [0073]).
Klemm and Swanke teach the remaining limitations in the same way as applied to Claim 1.

Regarding Claim 20, Klemm teaches:
An electronic device, comprising: one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions (par. [0071]-[0073]).
Klemm and Swanke teach the remaining limitations in the same way as applied to Claim 1.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”), further in view of US 2017/0053244 A1 (hereinafter “Khalil”).
Regarding Claim 11, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the first task was generated during a prior action.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches: 
wherein the first task was generated during a prior action (par. [0100] and Fig. 21, tasks assigned to users as a result of meeting action items).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Khalil to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the combination would result in an improved method that allows managers to assign tasks to users from different approaches and document and communicate results on a real time basis (Khalil, par. [0100]).

Claim 12, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein the action information includes an agenda that is automatically generated based on the first task information (par. [0087], automatic meeting process including using existing meeting agendas).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have been a simple combination of existing elements to yield predictable results.  Since Klemm teaches the automatic generation of meeting documents and other content items, the only difference between the claimed invention and Klemm is the particular type of document – that is, an agenda – which is taught by Khalil.  One of ordinary skill would have recognized that the meeting generation of Klemm and the agenda generation of Khalil would each perform the same functions in combination as it did separately, and that the combination would yield predictable results. 

Regarding Claim 13, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.

wherein the agenda is automatically generated based on eligible action participants (par. [0086], where meeting documents are tied to positions and job titles, allowing names of attendees to be reflected in the documents based on their role).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil for the same reasons as discussed for Claim 12. 

Regarding Claim 14, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein generating the agenda includes determining at least one task dependency associated with the first task and including, in the agenda, the first task and a second task that has a task dependency relationship with the first task (par. [0087], automatically generating the meeting including providing all previous meetings information to attendees; par. [0163], where each meeting automatically generates and action items to follow up and complete).


Regarding Claim 16, Klemm and Swanke teach the method of Claim 15 as discussed above, but do not explicitly teach storing action summary data.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
storing action summary data that corresponds to the action (par. [0087], tracking all meeting notes); and
updating the action preference data based on the action summary data (par. [0087], automatically generating the meeting including providing all previous meetings information to attendees; par. [0163], where each meeting automatically generates and action items to follow up and complete).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Khalil to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”), further in view of US 2007/0168861 A1 (hereinafter “Bell”).
Regarding Claim 18, Klemm and Swanke teach the method of Claim 16 as discussed above, but do not explicitly teach tasks comprising subtasks.
However, Bell discloses systems for tracking the current completion status of tasks (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein:
the first task includes a set of subtasks; and determining the milestone status includes determining a completion status of at least one subtask in the set of subtasks (par. [0028]-[0029] and Fig. 4-5, determining the execution/completion status of each subtask of a task).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Bell because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Bell to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0162243 A1 – Peripheral deadline indicators embedded into a user interface, where each of the indicators correspond to a different state for deadline and can include program code enabled to display a deadline control pop-up of deadline information and deadline commands for a corresponding deadline in response to detecting a selection event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624